ON MOTION FOR REHEARING.
LATTIMORE, Judge.
The tone, manner and contents of appellant’s motion for rehearing are appealing and appreciated, but the law of *296the case seems correctly decided in our original opinion. If this court should hold a purchaser of intoxicating liquor who initiated the transaction, to be an accomplice therefor, we would do violence to article 670, P. C., which in plain words states that a purchaser of intoxicating liquor testifying to such sale, is not an accomplice witness. Nor can we escape our duty to recognize the supremacy of the jury in deciding purely fact issues, or refuse to adhere to our uniform holding that we will not reverse for mere contradictions in testimony when there is evidence which, if believed, sufficiently supports the verdict. There were no exceptions to the court’s charge, nor complaints of the reception or rejection of testimony, and a witness having testified positively to his purchase of intoxicating liquor from appellant, and the only bill of exception in the record not appearing to present a well founded claim of error, the motion for rehearing will be overruled.

Overruled.